Citation Nr: 1020905	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-40 177	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 decision by the RO which 
denied, in part, service connection for prostate cancer.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran has been diagnosed as having bladder cancer 
which spread to the prostate.  

3.  The Veteran's cancer was not present in service or until 
many years after service, and there is no competent medical 
evidence of primary prostate cancer which is related to 
service, to include as due to herbicide exposure.  


CONCLUSION OF LAW

The Veteran does not have prostate cancer due to disease or 
injury which was incurred in or aggravated by service, and 
such a disorder may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2008, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all pertinent VA 
medical records have been obtained and associated with the 
claims file.  The Veteran was examined by VA during the 
pendency of this appeal, and was afforded an opportunity to 
testify at a hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran's DD 214 reflects that he served in the Republic 
of Vietnam during the Vietnam era.  He is therefore presumed 
to have been exposed to Agent Orange or other herbicide 
agents during that time.  

The service treatment records were negative for any 
complaints, treatment, abnormalities or diagnosis referable 
to any bladder or prostate problems during service.  At the 
time of service enlistment, the Veteran reported a history of 
hernia repair one year prior to service, and a bladder 
operation for "stones" when he was one year old.  The 
Veteran denied any recurrence of stones or any urinary 
problems.  Other than two surgical scars (right lower abdomen 
and supra pubic area), no pertinent abnormalities were noted 
on examination.  The service records showed that the Veteran 
was seen for painful testicles and on the right side under 
the surgical incision site in April 1969.  However, on 
examination, there was no evidence of inguinal hernia or any 
other pertinent abnormalities.  The impression was minor 
muscle strain.  

The Veteran's separation examination in July 1969, was 
negative for any complaints or findings referable to any 
bladder or prostate problems, and no pertinent abnormalities 
were noted on examination.  

The evidence of record showed that the Veteran was diagnosed 
with bladder cancer and underwent radical cystoprostatectomy 
with ileal conduit urinary diversion and pelvic 
lymphadenectomy at a VA hospital in December 2007.  A VA 
report, dated in April 2009, indicated that he completed six 
cycles of chemotherapy and that there was no evidence of any 
cancer.  

On VA genitourinary examination in February 2002, the 
examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's medical 
history.  The examiner included a discussion of the December 
2007 post-surgical pathology report which showed, in part, 
that the Veteran's urinary bladder cancer diffusely invaded 
through the muscularis into the perivesical tissue and left 
prostate gland.  The diagnosis was papillary urothelial 
carcinoma of the urinary bladder invading the prostate.  

On VA stomach examination in February 2002, the examiner also 
indicated that the claims file was reviewed and included a 
detailed description of the Veteran's medical history.  The 
examiner noted that the Veteran was diagnosed with bladder 
cancer in December 2007, and that the cancer invaded the 
prostate.  On examination, there was no evidence of stomach 
cancer or other stomach pathology.  

Analysis

The Veteran contends that service connection should be 
established for prostate cancer, which he believes is related 
to service and, in particular, to exposure to herbicide 
agents while serving in Vietnam.  However, he has not 
presented any competent evidence to support his assertions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. 
Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  

Initially, it must be noted that the competent medical 
evidence of record clearly and unambiguously showed that the 
primary site of the Veteran's genitourinary cancer was in his 
bladder and that it subsequently invaded his prostate.  Thus, 
while the Veteran was shown to have cancer of the prostate, 
he does not have primary prostate cancer for purposes of the 
presumptive regulations pertaining to herbicide exposure.  

With regard to the Veteran's claim based on presumptive 
diseases, the law is clear that only those disabilities 
listed in 38 C.F.R. § 3.309(e), will be considered to have 
been incurred in service.  Here, the Veteran's prostate 
cancer was not a primary cancer.  That is, his cancer did not 
originate in his prostate, but was the result of invasion of 
bladder cancer though the muscularis into the perivesical 
tissue and left prostate gland.  Since the Veteran was not 
shown to have a primary site prostate cancer, presumptive 
service connection for this disorder due to herbicide 
exposure is not warranted.  McCartt v. West, 12 Vet. App. 164 
(1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

As noted above, the Veteran's service treatment records are 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any genitourinary problems in service 
or until more than 38 years after his separation from 
service.  While the Veteran believes that his prostate cancer 
is related to Agent Orange exposure, he has not provided any 
competent evidence to support that assertion.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to describe his symptoms, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  Savage 
v. Gober, 10 Vet. App. 488, 495; see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In summary, the Veteran has been diagnosed as having bladder 
cancer which spread to the prostate.  He does not have 
primary cancer of the prostate.  Inasmuch as there is no 
evidence of any prostate problems in service or until many 
years thereafter, no competent medical evidence of primary 
prostate cancer, and no competent evidence that any current 
cancer of the prostate is related to service, the Board finds 
no basis for a favorable disposition of the Veteran's appeal.  
The Board also notes that the herbicide presumption does not 
apply to bladder cancer.  Accordingly, the appeal is denied.  


ORDER

Service connection for prostate cancer is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


